Citation Nr: 0207108	
Decision Date: 07/01/02    Archive Date: 07/10/02

DOCKET NO.  00-23 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from January 1951 to January 
1953.

In a May 1975 decision, the Board of Veterans' Appeals 
(Board) denied service connection for a chest (lung) 
condition.  It was found that the veteran had a preservice 
respiratory disability that was not aggravated by active 
service and that he was treated for acute respiratory 
conditions in service that had completely healed prior to his 
separation from service.  In an August 1976 decision, the 
Board denied service connection for a chest condition.  It 
was found that new and material evidence had not been 
submitted to establish a new factual basis on the matter of 
service connection for a chest condition.

In 1997, the veteran submitted an application to reopen a 
claim for a chest or lung condition.  An August 1998 RO 
rating decision determined that the claim for service 
connection for a lung condition was not well grounded and 
that there was no new and material evidence to reopen a claim 
for service connection for a chest condition.  The veteran 
was notified of the determinations in that RO rating decision 
in August 1998, and he did not appeal.

In November 1999, the veteran submitted an application to 
reopen the claim for service connection for a lung (chest) 
disorder.  This appeal comes to the Board from RO decisions 
in 2000 that determined there was no new and material 
evidence to reopen the claim.



FINDINGS OF FACT

1.  By an unappealed August 1998 RO rating decision, it was 
determined that there was no new and material evidence to 
reopen a claim for service connection for a chest (lung) 
condition.

2.  Evidence received subsequent to the August 1998 RO rating 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a lung disorder.


CONCLUSIONS OF LAW

1.  The August 1998 RO rating decision, determining that 
there was no new and material evidence to reopen a claim for 
service connection for a chest (lung) condition, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2001).

2.  New and material evidence has not been received to reopen 
the claim for service connection for a lung condition.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), 
effective prior to August 29, 2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's application to reopen a claim for service 
connection for a lung disorder, and that the requirements of 
the VCAA have in effect been satisfied.

The provisions of the VCAA do not require VA to assist a 
veteran in the development of evidence to reopen a disallowed 
claim unless new and material evidence has been received, as 
provided by 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(g).  
However, neither do those provisions prohibit VA from 
providing some assistance to a veteran in the development of 
new and material evidence to reopen a previously denied 
claim.  The above-noted amended VA regulations provide for 
some assistance to a veteran in the development of evidence 
to reopen a previously finally denied claim, provided the 
veteran has submitted sufficient information to identify and 
locate the records.  66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)(1), (2), and 
(3).  Those regulatory revisions apply to claims filed on or 
after August 29, 2001, and do not apply to the veteran's 
claim filed in 1999.

In this case, the Board finds that some assistance to the 
veteran in the development of evidence to reopen his finally 
disallowed claim for service connection for a lung disorder 
is warranted provided such development would serve a useful 
purpose.  The veteran and his representative have been 
provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to his claim, that 
essentially notify the veteran of the evidence needed to 
prevail on the claim.  A review of the record shows he was 
provided with a VA medical examination in the processing of 
his prior claim for service connection for a lung disorder.  
At a hearing in May 2001, the RO hearing officer asked the 
veteran if he had additional evidence to submit and offered 
to assist him in obtaining any relevant evidence.  The 
veteran reported that he had no additional evidence to 
submit.  There is essentially no identified evidence that has 
not been accounted for, and in an August 2001 letter the 
veteran reported that he had nothing further to submit at 
that time, but requested a hearing before a member of the 
Board.  In March 2002, the veteran and his son testified at a 
video conference before the undersigned.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to him in the development of his 
application to reopen the claim for service connection for a 
lung disability.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further assistance to 
the veteran is required to fulfill any VA duty to assist him 
in the development of the application to reopen the claim for 
service connection for a lung disability.  Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.  A preexisting injury or disease will be considered 
to have been aggravated by active service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  This 
includes medical facts and principles which may be considered 
to determine whether the increase is due to the natural 
progress of the condition.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  The usual effects of medical and 
surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment, including postoperative scars, absent or poorly 
functioning parts or organs, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a),(b).  A veteran seeking service connection by 
aggravation is not entitled to presumption of aggravation in 
service, where there was temporary worsening of symptoms, but 
the condition itself did not worsen.  Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).

With regard to the provisions for establishing service 
connection of a disability based on aggravation noted above, 
due regard will be given the places, types, and circumstances 
of service, and particular consideration will be accorded 
combat duty and other hardships of service.  The development 
of symptomatic manifestations of a preexisting disease or 
injury during or proximately following action with the enemy 
or following status as a prisoner of war will establish 
aggravation of a disability.  38 C.F.R. § 3.306(b)(2).  The 
United States Court of Appeals for the Federal Circuit has 
held that service connection of a disability based on 
aggravation may be established for such veterans by symptoms 
indicative of a temporary increase in the severity of the 
preexisting condition as well as those indicative of a more 
permanent change in the condition.  Jensen v. Brown, 19 F.3d 
1413, 1416 (Fed. Cir. 1994); Davis v. Principi, No. 01-7029 
(Fed. Cir. Jan. 11, 2002).

The evidence does not show that the veteran engaged in combat 
with the enemy or that he was a prisoner-of-war while in 
service.  Hence, the above-noted legal criteria, and other 
regulatory and statutory provisions pertinent to such 
individuals are not applicable in this case.

Specified diseases that develop a certain level of disability 
within a stated time after separation from service shall be 
considered to have been incurred in or aggravated by such 
service, notwithstanding that there is no record of evidence 
of such disease during the period of service.  38 U.S.C.A. 
Sec. 1112(a) (West 1991 & Supp. 2001); Splane v. West, 216 F. 
3d 1058 (Fed. Cir. 2000).

The August 1998 RO rating decision determined that there was 
no new and material evidence to reopen a previously denied 
claim for service connection for a lung disorder.  The 
veteran was notified of the decision and he did not appeal.  
An unappealed decision is final with the exception that a 
claimant may later reopen the claim if new and material 
evidence is submitted.   38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2001).  The question now 
presented is whether new and material evidence has been 
submitted since the unappealed August 1998 RO rating decision 
to permit reopening of the claim.  38 C.F.R. 3.156(a) (2001); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).  For evidence to 
be deemed new, it must not be cumulative or redundant; to be 
material, it must bear directly and substantially upon the 
specific matter under consideration (here, whether the 
evidence shows that the veteran acquired a new lung disorder 
in service, or aggravated his preservice lung condition in 
service or within the first post-service year or links the 
claimed disability to an incident of service).  A 
determination by VA that information constitutes "new and 
material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The evidence of record at the time of the August 1998 RO 
rating decision consisted of statements of the veteran and 
his wife, and testimony of the veteran, his wife, an 
acquaintance to the effect that the veteran had lung problems 
in service.  The statements of the veteran and his wife also 
indicated that he had a preservice lung condition that was 
aggravated by active service, including exposure to cold.  
There was also testimony of a physician to the effect that 
the veteran had lung problems since service.  The evidence 
then of record included service, VA, and private medical 
records that revealed the veteran had empyema of the chest 
requiring surgery and other respiratory conditions prior to 
entry into service, that he was treated for acute lung 
conditions in service, and that did not show an increase in 
the severity of the preservice chest condition in service or 
within the first post-service year.  The evidence also 
included a 1973 order from a referee of the Department of 
Labor and Industry in the Commonwealth of Pennsylvania 
awarding the veteran compensation because during his 
employment as a fireman he had suffered over-exertion in 
times of stress and danger and was exposed to heat, smoke, 
fumes, and gases arising directly out of his employment, and 
that he was then totally disabled due to heart and lung 
disease.

The evidence received after the August 1998 RO rating 
decision includes additional statements and testimony from 
the veteran, and testimony from his son to the effect that 
the veteran had had lung problems since service indicating 
aggravation of his preservice lung condition while in service 
due to the hardships of service and his exposure to chemicals 
while working in a dark room as a photographer, and a 
statement from a service comrade of the veteran who reported 
the veteran was treated for coughing up blood in service.  
That evidence is new because it was not of record in August 
1998, but it is essentially similar to statements and 
testimony of record in August 1998 to the effect that the 
veteran had a lung condition due to hardships in service that 
caused an aggravation of his preservice lung condition.  This 
evidence is not considered new and material.  

Additional service documents, including medical records, and 
additional VA and private medical reports were received after 
August 1998 that show the veteran worked as a photographer in 
service and was treated for lung problems prior to service, 
in service, and after service.  Some of those records are 
duplicate copies of evidence in the veteran's claims folder 
in August 1998 that are not new, but some of those records 
are new because they were not of record at that time.  Those 
new records, however, are not new and material because they 
do not show that the veteran underwent a permanent increase 
in severity of his preservice lung condition while in service 
or during the first post-service year, link his current lung 
disorders to an incident of service or show that he incurred 
a chronic lung disability in service.  

Newspaper clippings concerning the etiology of various lung 
conditions, a paper from the Eastman Kodak Company noting 
possible adverse affects of working with chemicals in 
developing film for photographs, and photographs showing 
servicemen working in a dark room with such film.  That 
evidence is new because it was not of record in August 1998, 
but it is not new and material because it does not link the 
veteran's lung disorder to an incident of service, including 
exposure to chemicals while working with film for photographs 
in a dark room.

After consideration of all the evidence received after the 
August 1998 RO rating decision, determining that there was no 
new and material evidence to reopen a claim for service 
connection for a lung disorder, the Board finds that it is 
not new and material because it is not of such significance 
that, alone or with the other evidence of record, it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  38 C.F.R. § 3.156(a); Hodge, 155 F. 3d 
1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for a 
lung condition, and the August 1998 RO rating decision 
remains final.


ORDER

The application to reopen the claim for service connection 
for a lung disorder is denied.



		
	Lawrence M. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

